                   Case 13-50530-CSS    Doc 816     Filed 02/08/21   Page 1 of 1




Citizens Bank Center
919 N. Market Street
Suite 300
Wilmington, DE 19899-2323
Tel (302) 654-7444 Fax (302) 656-8920
www.foxrothschild.com


SETH A. NIEDERMAN
Direct No: 302.622.4238
Email: SNiederman@FoxRothschild.com



February 8, 2021
BY ELECTRONIC FILING

The Honorable Christopher S. Sontchi
Chief United States Bankruptcy Judge
District of Delaware
824 North Market Street, 5th Floor
Wilmington, Delaware 19801

Re:       In re: ASHINC Corporation, et al., Case No. 12-11564 (CSS)
          Official Committee of Unsecured Creditors of Allied Systems Holdings, Inc. v. Yucaipa
          American Alliance Fund I, L.P., et al., Adv. Proc. No. 13-50530 (CSS), and
          BDCM Opportunity Fund II, LP, et al. v. Yucaipa American Alliance Fund I, L.P., et
          al., Adv. Proc. No. 14-50971 (CSS)

Dear Chief Judge Sontchi:

The parties agree on simultaneous submissions of 5-page letter briefs addressing the Maxus case
at 2:00 p.m. on February 19, 2021. We are available at the Court’s convenience should Your
Honor have any questions.

                                                           Respectfully,

                                                           /s/ Seth A. Niederman
                                                           Seth A. Niederman
                                                           DE Bar No. 4588
cc (via email):
Michael R. Nestor, Esq.
Michael S. Neiburg, Esq.




021411\00037\119382899.v1
